Citation Nr: 1612977	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  10-40 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material has been received to reopen a claim for service connection for right ear hearing loss.

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to service connection for left ear hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for fibromyalgia secondary to service-connected posttraumatic stress disorder (PTSD).

6.  Entitlement to a higher initial rating for service-connected PTSD, currently evaluated as 30 percent disabling prior to June 1, 2009, and as 50 percent disabling as of June 1, 2009.



REPRESENTATION

Veteran represented by:	John S. Berry, Jr., Attorney


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1971.  

This case initially came before the Board of Veterans' Appeals (Board) on appeal from June 2009, August 2013, and May 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  

In a June 2009 rating decision, the RO granted service connection for PTSD and assigned an initial 30 percent rating effective from December 31, 2008.  In addition, the RO denied service connection for bilateral hearing loss and tinnitus.  The Veteran appealed the initial rating assigned for PTSD and the denial of service connection for bilateral hearing loss and tinnitus.

In a November 2012 decision, the Board denied a higher initial rating for PTSD and service connection for right ear hearing loss.  The Veteran appealed the portion of the decision that denied a higher initial rating for PTSD to the U.S. Court of Appeals for Veterans Claims (Court).  In a February 2014 memorandum decision, the Court set aside this portion of the Board's decision and remanded the claim to the Board for further proceedings consistent with the memorandum decision.  The portion of the November 2012 Board decision that denied service connection for right ear hearing loss became final.

In November 2012, the Board remanded the claims for service connection for left ear hearing loss and tinnitus to the Agency of Original Jurisdiction (AOJ) for additional development.  

In an August 2013 rating decision, the RO denied service connection for fibromyalgia, and the Veteran appealed the denial.

In a May 2014 rating decision, the RO, in relevant part, denied the Veteran's request to reopen the claim for service connection for right ear hearing loss, and the Veteran appealed the denial.

In October 2014, the Board remanded the appeal to the AOJ for additional development.  The case has since been returned to the Board for further appellate review.  

In an April 2015 rating decision, the AOJ increased the rating for the Veteran's PTSD to 50 percent effective from June 1, 2009.  Because the Veteran is presumed to seek the maximum available benefits, this issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims processing systems.  Any future consideration of this Veteran's case must take into consideration the existence of these electronic records.

The issues of entitlement to service connection for right and left ear hearing loss, tinnitus, and fibromyalgia, and a higher initial rating for PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a November 2012 decision, the Board denied service connection for right ear hearing loss.  

2.  The evidence received since the November 2012 Board decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claim for service connection for right ear hearing loss.  


CONCLUSIONS OF LAW

1.  The portion of the November 2012 Board decision that denied service connection for right ear hearing loss is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2015). 

2.  The evidence received since the November 2012 Board decision is new and material, and the claim for service connection for right ear hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Once a decision becomes final, absent submission of new and material evidence, a claim may not thereafter be reopened or readjudicated by VA. 38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. § 3.156(a); Suttman v. Brown, 5 Vet. App. 127, 135 (1993).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Moreover, if it is determined that new and material evidence has been submitted, the claim must be reopened and considered on the merits.  See generally Elkins v. West, 12 Vet. App. 209 (1999).

In determining whether evidence is new and material, the credibility of the new evidence is, preliminarily, to be presumed.  If the additional evidence presents a reasonable possibility that the claim could be allowed, the claim is accordingly reopened and the ultimate credibility or weight that is accorded such evidence is ascertained as a question of fact.  38 C.F.R. § 3.156; Justus v. Principi, 3 Vet. App. 510 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b).

In this case, the Veteran has contended that his hearing loss was caused by in-service noise exposure as a helicopter pilot.  

The Board denied the Veteran's claim for service connection for right ear hearing loss in a November 2012 decision, finding that the preponderance of the evidence was against the claim.  Unless the Chairman orders reconsideration, or one of the other exceptions to finality apply, all Board decisions are final on the date stamped on the face of the decision and are not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  Therefore, the November 2012 Board decision is final based on the evidence then of record.  Id.  

At the time of the November 2012 Board decision, the evidence included the Veteran's service treatment records, post-service VA treatment records, a May 2009 VA examination, and lay statements from the Veteran.  This evidence did not show that the Veteran had right ear hearing loss.

The evidence received since the November 2012 Board decision is both new and material to the claim.  See 38 C.F.R. § 3.165.  Specifically, the new evidence indicates that the Veteran may have right ear hearing loss.  See March 2015 private medical record.  This new evidence indicates that the Veteran has a current disability, which relates to a previously unestablished fact.  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim of service connection for right ear hearing loss.  


ORDER

New and material evidence having been submitted, the claim for service connection for right ear hearing loss is reopened.


REMAND

The appeal is being remanded to obtain records from the Social Security Administration (SSA).  A December 2008 VA treatment record indicates that the Veteran reported that he was receiving SSA disability benefits.  To date, no attempt has been made to obtain these records.  As such, pursuant to the duty assist, the Board finds that the SSA records should be requested.  See 38 C.F.R. § 3.159(c)(2) (2015); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

In addition, the Board finds that a VA examination is required to make a determination on the claim for service connection for fibromyalgia.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran has submitted VA treatment records showing complaints of joint pain and medical articles addressing a potential relationship between fibromyalgia and PTSD.  The threshold for determining whether the evidence "indicates" that there "may" be an association between a current disability and an in-service event, injury, or disease is a low one.  See, id.  Accordingly, the Board finds that a VA examination is necessary to determine the nature and etiology of the Veteran's claimed fibromyalgia.  

Lastly, the Board notes that the Veteran's service-connected PTSD was most recently evaluated in May 2014.  The Veteran's attorney has made general arguments that the examinations provided were inadequate.  See, e.g., July 2014 correspondence.  The Board does not find any obvious inadequacy on the face of the examination report; however, as this case is already being remanded for records, the Board finds that another VA examination would be helpful in ascertaining the current severity and manifestations of the Veteran's service-connected PTSD.  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should obtain a copy of any decision(s) to grant or deny SSA benefits to the Veteran and the records upon which any decision was based and associate them with the claims file. 

If the search for such records has negative results, the claims file should be properly documented as to the unavailability of those records.

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for hearing loss, tinnitus, fibromyalgia, and PTSD.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding and relevant VA treatment records, including from the New Mexico VA Health Care System.  

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of his claimed fibromyalgia.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

The Veteran has contended that he has fibromyalgia related to his service-connected PTSD.  VA treatment records show complaints of joint pain; however, it is unclear whether he has a diagnosis of fibromyalgia.  

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

After examining the Veteran and considering his pertinent medical history and lay statements regarding his reported symptoms, the examiner should indicate whether the Veteran has fibromyalgia.  If so, the examiner should opine as to the likelihood (likely, unlikely, at least as likely as not) that the Veteran's service-connected PTSD caused or permanently aggravated his fibromyalgia.  In rendering this opinion, the examiner should address the medical articles submitted by the Veteran, which suggest a potential relationship between fibromyalgia and PTSD.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 , copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After securing any treatment records, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected PTSD.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.  

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's PTSD under the General Rating Formula for Mental Disorders.  The findings of the examiner should address the level of social and occupational impairment attributable to the Veteran's PTSD.  

To the extent possible, the examiner is also asked to provide a retrospective opinion as to the severity of the Veteran's service-connected PTSD since December 2008. 

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  If a VA examination and/or supplemental medical opinion regarding the Veteran's hearing loss and tinnitus is needed, one should be obtained. 

6.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


